Citation Nr: 0713979	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-42 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for Hepatitis C.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1967 until 
December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2002, March 2004 and September 2005 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for Crohn's 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
Hepatitis C has been productive of complaints of daily 
fatigue and malaise, occasional vomiting, and abdominal pain 
not shown to require dietary restriction or continuous 
medication; objectively, there was no weight loss or other 
signs of active liver disease.   

2.  Throughout the rating period on appeal, the veteran's 
PTSD has been productive of complaints including poor sleep, 
depression, irritability, intrusive thoughts, nightmares, and 
hyperstartle; objectively, the veteran was oriented and well 
groomed with coherent and goal-directed speech, with 
occasional suicidal ideation and with no inappropriate 
behavior or impaired impulse control.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for Hepatitis C have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Code 7354 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Turning attention to the first element of service connection 
as set forth in Dingess, 
the Court has held that VA's failure to inform a claimant of 
any information and evidence not of record that is necessary 
to substantiate a claim precludes a claimant from 
participating effectively in the processing of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Indeed, the Court has recently stated that the substantive 
nature of that kind of notice error has the natural effect of 
producing prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  
In such cases, the burden is on VA to demonstrate either that 
there was no error, that the appellant was not prejudiced by 
any failure to give notice as to that element.  
However, where the veteran is appealing the initial rating 
assignment, as in the instant case with respect to the 
Hepatitis C and PTSD claims, the underlying claims of 
entitlement to service connection are now substantiated.  
Under these circumstances, the Court has held that first-
element notice error will not be presumed to be prejudicial.  
See Dunlap v. Nicholson No. 03-320 (U. S. Vet. App. Mar 22, 
2007).  Rather, the appellant must demonstrate how the 
notification error affected the essential fairness of the 
adjudication.  Only then would VA have the burden of 
demonstrating the absence of prejudice.  Id.  

In the present case, VA satisfied its duty to notify by means 
of January 2002, April 2003, and December 2004 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claims.  Moreover, to the extent 
that the notice is in any way deficient as to this first 
element of a service connection claim, the veteran has not 
demonstrated how any such error notification affected the 
essential fairness of the adjudication.  The notice discussed 
above also apprised the veteran of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA and private post-service 
treatment and examination.  Additionally, lay statements from 
friends are of record.  Moreover, the claims file contains 
the veteran's own statements in support of his claim, to 
include testimony provided at a September 2006 hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased ratings

At the outset, the Board notes that the veteran's claims of 
entitlement to higher ratings for Hepatitis C and for PTSD 
are appeals from the initial assignments of a disability 
rating.  As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Hepatitis C

Throughout the rating period on appeal the veteran is 
assigned a 10 percent evaluation for his hepatitis C, 
pursuant to Diagnostic Code 7354.  Under this Code section, a 
10 percent rating is warranted where the evidence 
demonstrates intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  

In order to be entitled to the next-higher 20 percent 
evaluation for hepatitis C, the evidence must demonstrate 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  

For purposes of rating hepatitis C, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. §§ 4.114; DC 7354, Note (2) (2006).

The Board has reviewed the competent evidence and finds no 
basis for an increased rating.  Indeed, private treatment 
reports dated in 2000 and 2001 show no more than mild 
abdominal tenderness.  While the veteran reported mild nausea 
in August 2000, none of these private reports show vomiting 
or weight loss.  In fact, treatment records dated in 
September 2000 and November 2000 reveal that the veteran had 
actually gained weight.  More recently, the veteran denied 
vomiting and anorexia upon VA examination in August 2005.  
While he endorsed nausea and right upper quadrant pain, he 
stated that such symptoms were mild.  There was no evidence 
of malnutrition or other signs of liver disease.  

The Board acknowledges a June 2003 letter written by Scott Z. 
Seminer, M. D.  That physician stated that, per the veteran's 
own reported history, he suffered from abdominal pain and 
vomiting for over 30 years.  Additionally, at his September 
2006 hearing, the veteran also reported vomiting.  At that 
time he also stated that he experienced sharp pain in the 
right upper quadrant area.  However, as reflected in the 
objective records above, the abdominal pain was typically 
reported as mild, and vomiting was generally denied.  Overall 
then, despite the information presented in Dr. Seminer's June 
2003 letter, or by the veteran at his September 2006 hearing, 
his overall disability picture is not shown to more nearly 
approximate the criteria for the next-higher 20 percent 
evaluation under Diagnostic Code 7354.

The Board acknowledges that the veteran complained of severe 
fatigue and malaise, near-constant in frequency, at his 
August 2005 VA examination.  He also reported daily fatigue 
at his September 2006 hearing before the undersigned.  
However, it is noted that the claims file does not indicate 
current treatment for Hepatitis C symptoms.  Indeed, VA 
mental health treatment notes are silent as to complaints of 
fatigue.  Therefore, the overall evidence does not justify 
the next-higher 20 percent evaluation for Hepatitis C based 
on symptoms such as fatigue, malaise, and anorexia for any 
portion of the rating period on appeal.

The Board has also considered whether a higher evaluation is 
warranted on the basis of dietary restriction or continuous 
medication.  However, none of the objective evidence 
indicates that the veteran's Hepatitis C required dietary 
restrictions.  There is also no showing that the veteran was 
in need of continuous medication.  Therefore, these factors 
do not serve as a basis for a higher rating here.  

With respect to incapacitating episodes, the August 2005 VA 
examination notes 6 incapacitating episodes in the last 12-
month period.  However, the total duration was only 8 days.  
In any event, this information was gleaned solely from the 
veteran's own reported history, without evidence of bed rest 
prescribed by a physician.  For these reasons, an increased 
rating is not warranted on the basis of incapacitating 
episodes.  

The Board has contemplated whether any alternate Diagnostic 
Codes might enable a grant of a higher rating in the present 
case.  In this vein, Diagnostic Code 7345, concerning chronic 
liver disease without cirrhosis, is potentially relevant.  
However, as the rating criteria are identical to those set 
forth under Diagnostic Code 7354, it logically follows that a 
higher rating is not possible under Diagnostic Code 7345.  
There are no other pertinent Code sections for consideration.  

In conclusion, the competent evidence does not support an 
evaluation in excess of 10 percent for the veteran's service-
connected Hepatitis C, for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

B.  PTSD

Throughout the rating period on appeal, the veteran has been 
assigned a 50 percent rating for PTSD.  He contends that his 
symptoms are of such severity as to warrant an increased 
rating throughout this period.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a
50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
under Diagnostic Code 9411, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The medical evidence during the period in question reveals 
complaints of poor sleep, nightmares, intrusive thoughts, 
irritability, hyperstartle, and depression.  Additionally, an 
October 2004 mental health treatment note indicated frequent 
suicidal ideation.  Furthermore, an August 2006 outpatient 
report also indicated suicidal thoughts without plan or 
intent.  Moreover, at his September 2005 VA psychiatric 
examination, it was noted that he had put a gun to his head 
in 2000.  Also at the September 2005 VA examination, the 
veteran reported daily panic attacks.  During these attacks 
he would become hot and sweaty.  The veteran was also noted 
to be anhedonic at that time.  Moreover, regarding the 
ability to maintain effective relationships, a March 2006 
mental health note indicates that the veteran avoided 
intimacy.  He was in a fourth marriage, which was unhappy.

Despite the subjective complaints detailed above, the overall 
objective findings of record do not satisfy the next-higher 
70 percent evaluation.  For example, such evidence does not 
establish speech or thought disorders.  To the contrary, 
outpatient records dated in 2004 indicate that the veteran's 
thought processes were intact.  Moreover, upon VA examination 
in September 2005, the veteran's speech was of normal rate, 
flow, tone and volume.  Regarding content, his speech was 
coherent and relevant and his thought processes were goal-
directed.  There was no evidence of a thought disorder.  
Further outpatient treatment records dated in 2006 show 
speech and thought processes to be within normal limits.  

Furthermore, while a March 2006 outpatient treatment report 
indicates that the veteran checks his perimeter at night, the 
competent evidence of record also fails to demonstrate 
obsessional rituals which interfere with routine activities.  
Moreover, while the veteran complained of panic attacks and 
depression, there is no showing that either symptom affected 
his ability to function independently, appropriately and 
effectively.  There is also no showing of impaired impulse 
control.  In fact, the VA examiner in September 2005 remarked 
that the veteran's impulse control appeared normal.  
Additionally, the competent evidence does not demonstrate 
spatial disorientation.  Rather, the September 2005 VA 
examination report showed that the veteran was alert and 
oriented.  The veteran was similarly alert and oriented in 
the mental health clinical records.  Moreover, the veteran 
was consistently noted to be neatly dressed and groomed.  In 
this regard, the September 2005 VA examination report 
revealed that he was causally groomed and clean and that he 
showed the ability to maintain minimal personal hygiene.  

As noted previously, suicidal ideation is noted in two 
clinical records.  However, he denied suicidal or homicidal 
intent upon VA examination in September 2005.  Such intent 
was also denied in numerous VA outpatient records dated in 
2006.  Overall, due to the absence of symptoms such as speech 
or thought disorders, impaired impulse control, spatial 
disorientation and hygienic problems, the occasional 
complaints of suicidal ideation, standing alone, do not 
demonstrate a disability picture more nearly approximating 
the next-higher 50 percent evaluation under Diagnostic Code 
9411.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) scores.  
GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

In the present case, VA examination in September 2005 
reflects a GAF score of 62.  
Additionally, a December 2005 VA clinical record shows a GAF 
range between 60 and 65.  In this regard, GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 

Again, the GAF scores between 60 and 65 are indicative of 
only mild to moderate symptomatology, and as such they do not 
justify assignment of the next-higher 70 percent evaluation.  

The evidence of record also includes VA outpatient treatment 
reports reflecting GAF scores of 44, 40, and 38.  In this 
vein, scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 44 to 38, a higher rating is not 
justified on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  Indeed, as already discussed, the competent evidence 
does not show severe obsessional rituals, or impairment in 
reality testing or communication.  Because the GAF scores of 
44, 40 and 38 are not consistent with the objective findings 
of record, so such score is not probative as to the veteran's 
actual disability picture here.     

Based on the foregoing, there is no basis for an initial 
evaluation in excess of 50 percent for the veteran's PTSD for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

An initial evaluation in excess of 10 percent for Hepatitis C 
is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.




REMAND

With respect to the veteran's claim of entitlement to service 
connection for Crohn's disease, the Board finds that 
additional development is required.  Specifically, it is 
noted that a June 1991 letter written by Scott Z. Seminer, 
M.D. expresses the opinion that the veteran's Crohn's disease 
was particularly sensitive to stress.  In this regard, 
although the veteran has had two gastrointestinal VA 
examinations, in neither case did the examiner offer an 
opinion as to whether the service-connected PTSD aggravated 
the nonservice-connected Crohn's disease.  Based on the 
evidence of record, such an opinion should be obtained here.  


Accordingly, the case is REMANDED for the following action:

1.  Following a review of the claims 
folder by an appropriate VA examiner, it 
should be stated whether it is at least 
as likely as not that the veteran's 
nonservice-connected Crohn's disease was 
aggravated (permanently worsened) by the 
veteran's service-connected PTSD.  If so, 
the examiner should state the approximate 
percentage of aggravation attributable to 
PTSD, to the extent possible.  If the 
examiner finds that an objective 
examination is required in order to fully 
respond to this inquiry, then one should 
be scheduled, and all necessary tests 
should be performed.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


